Title: To Benjamin Franklin from Jonathan Williams, Jr., 12 January 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes Jan. 12. 1779.—
My Project of going to America has met with a very severe check— One of the richest Ships to my address with her Cargo & upwards of 100 men on board is blown up, & every Soul, Perished & not a Farthing saved.— Mr de Chaumont has lost by this accident upward of 100,000 Livres, & I fear Mr Montieu more than twice as much, by a fortunate neglect, I had nothing on board except a Cask of Queens China which Mr Holker presented me with.
I wait to hear more of Mr Chaumonts & Mr de Montieu’s Intentions, before I finaly determine as to myself, in the mean time I go on in my other affairs, as if nothing was on the Carpet.—
Misfortunes have some times the same Effect as Faults & People take Business away from a Man who is called unlucky, as they would from a Man who acts imprudently; I hope Mr de Chaumont will not do so by me. I am sure in this Instance every motive would justify my putting on board more instead of less value if there had been room.—
Excuse my abruptness & believe me with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J
 
Addressed: a monsieur / Monsieur Franklin. / ministre plenipotentiare / des Etats unis / en son Hotel a Passy / prés Paris.
Notation: Jona Williams 12. janvier 1779.
